[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Before the court are plaintiffs Zink and Peck who appeal from the grant of variance to the defendant Mobil Oil by the defendant Board of Appeals.
Section 8-8 of the Connecticut General Statutes requires any plaintiff who wishes to appeal to the Superior Court from the actions of a zoning board of appeals to establish either classical or statutory aggrievement. Neither plaintiff pled any special or particular harm, but each alleged statutory aggrievement by virtue CT Page 1192 of being owners of land abutting or located within 100 feet of the premises on which the variance was granted. It was the plaintiff's burden to prove statutory aggrievement in order to vest this court with jurisdiction to hear the appeal. In light of the evidence before it, the court finds the plaintiffs have not met that burden. Accordingly, the appeal is dismissed.
Flynn, J.